IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: N.A.P., A MINOR      : No. 262 EAL 2017
                                         :
                                         :
PETITION OF: D.P., MOTHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.